Case 8:19-cv-01065-CEH-CPT Document 27 Filed 05/31/19 Page 1 of 1 PageID 133




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

PAUL IZOR and APRIL HALE,

        Plaintiffs,

v.                                                              Case No: 8:19-cv-1065-T-36CPT

HEALTH INSURANCE INNOVATIONS,
INC., FEDERAL INSURANCE
COMPANY, NATIONAL CONGRESS OF
EMPLOYERS, INC., TELADOC
HEALTH, INC. and BRIDGEVINE, INC.,

      Defendants.
___________________________________/

                                            ORDER

        Before the Court is Plaintiffs’ Notice of Voluntary Dismissal (Doc. 26). In accord with the

Notice of Voluntary Dismissal, it is ORDERED AND ADJUDGED as follows:

        1)      The Notice of Voluntary Dismissal is APPROVED (Doc. 26).

        2)      This cause is dismissed, without prejudice.

        3)      The Clerk is directed to terminate any pending motions and deadlines and CLOSE

this case.

        DONE AND ORDERED in Tampa, Florida on May 31, 2019.




COPIES FURNISHED TO:
Counsel of Record
